        Case 1:21-cv-01229-JPB Document 34 Filed 05/03/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

THE NEW GEORGIA PROJECT, et
al.,

       Plaintiffs,
                                              CIVIL ACTION
v.
                                              FILE NO. 1:21-CV-01229-JPB
BRAD RAFFENSPERGER, in his
official capacity as the Georgia
Secretary of State, et al.,

       Defendants.


                     DEFENDANTS’ MOTION TO DISMISS

      Defendants Brad Raffensperger, in his official capacity as Secretary of

State of Georgia, and State Election Board members Rebecca Sullivan, David

Worley, Matthew Mashburn, and Anh Le move to dismiss Plaintiffs’ claims in

their entirety pursuant to Fed. R. Civ. P. 12(b)(1) and (6). In support of this

motion, Defendants rely on their Brief in Support of Defendants’ Motion to

Dismiss, which is filed with this motion

      Respectfully submitted this 3rd day of May, 2021.

                                     Christopher M. Carr
                                     Attorney General
                                     Georgia Bar No. 112505
                                     Bryan K. Webb
                                     Deputy Attorney General
Case 1:21-cv-01229-JPB Document 34 Filed 05/03/21 Page 2 of 3




                           Georgia Bar No. 743580
                           Russell D. Willard
                           Senior Assistant Attorney General
                           Georgia Bar No. 760280
                           Charlene McGowan
                           Assistant Attorney General
                           Georgia Bar No. 697316
                           Office of the Georgia Attorney
                           General
                           40 Capitol Square, S.W.
                           Atlanta, Georgia 30334

                           /s/ Bryan P. Tyson
                           Bryan P. Tyson
                           Special Assistant Attorney General
                           Georgia Bar No. 515411
                           btyson@taylorenglish.com
                           Bryan F. Jacoutot
                           Georgia Bar No. 668272
                           bjacoutot@taylorenglish.com
                           Loree Anne Paradise
                           Georgia Bar No. 382202
                           lparadise@taylorenglish.com
                           Taylor English Duma LLP
                           1600 Parkwood Circle
                           Suite 200
                           Atlanta, GA 30339
                           Telephone: 678-336-7249

                           Counsel for Defendants




                             1
        Case 1:21-cv-01229-JPB Document 34 Filed 05/03/21 Page 3 of 3




                    CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1(D), the undersigned hereby certifies that the

foregoing Defendants’ Motion to Dismiss has been prepared in Century

Schoolbook 13, a font and type selection approved by the Court in L.R. 5.1(B).

                                    /s/Bryan P. Tyson
                                    Bryan P. Tyson




                                      2
